DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first acquisition module configured to scan” “a second acquisition module configured to scan” a “reconstruction module configured to reconstruct” “first determining unit” “second determining unit” “second scanning unit” “first transforming unit” “second transforming unit” “reconstructing unit” & “generation module configured to generate” in claims 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches described modules of the terahertz spectral imaging data reconstruction apparatus can be implemented entirely or partially by software, hardware, and combinations thereof (00106). Each of the above-described modules can be in a form of hardware and integrated with or separated from the memory of the computer
device, or can be in a form of software and stored in the memory of the computer device.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang CN 104699986, A Ruth M Woodward, “Terahertz pulse imaging in reflection geometry of human skin cancer and skin tissue” 2002, Zaytsev, “Invariant embedding technique for medium permittivity profile reconstruction using terahertz time domain spectroscopy”, June 2013 & Masatomo Yamagiwa, “Real-Time Amplitude and Phase Imaging of Optically Opaque Objects by Combining Full-Field Off-Axis Terahertz Digital Holography with Angular Spectrum Reconstruction”, 3 April 2018.
	
Allowable Subject Matter
Claims 1-18 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “ the first spatial interval is larger than the second spatial interval, and the first time domain sampling period is larger than the second time domain sampling period; and reconstructing the second terahertz spectral data on basis of the first terahertz spectral data by using a preset reconstruction method to obtain third terahertz spectral data, in combination with the rest of the limitations of claim 1.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first spatial interval is larger than the second spatial interval and the first time domain sampling period is larger than the second time domain sampling period; and a reconstruction module configured to reconstruct the second terahertz spectral data on basis of the first terahertz spectral data by using a preset reconstruction method to obtain third terahertz spectral data”, in combination with the rest of the limitations of claim 8.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first spatial interval is larger than the second spatial interval, and the first time domain sampling period is larger than the second time domain sampling period; and reconstructing the second terahertz spectral data on basis of the first 

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “by executing
the computer program, the method of claim I is implemented”, in combination with the rest of the limitations of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAURICE C SMITH/Examiner, Art Unit 2877